* Motion for rehearing denied, with $25 costs, on September 28, 1946.
Case ruled by Gottschalk v. Avalon Realty Co., ante, p. 78.
Action commenced May 2, 1945, by John Ruppa against Avalon Realty Company, William C. Kirsten, J. Parish Lewis, George A. Schmitz, Abbie R. Silliman, and Carl Ema for a declaratory judgment with respect to the voting rights of preferred stock in the defendant corporation.  From a judgment in favor of plaintiff, the defendants appeal.
The material facts are the same as in Gottschalkv. Avalon Realty Co., ante, p. 78, 23 N.W.2d 606, decided herewith, which governs the decision.
By the Court. — Judgment reversed, with directions to dismiss the complaint.